            Case 1:19-cv-02025-TJK Document 17 Filed 01/28/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA

MALIBU MEDIA, LLC,                               )
                                                 )
       Plaintiff,                                )   Civil Case No. 1:19-cv-02025-TJK
                                                 )
v.                                               )
                                                 )
PHILIP ASHLOCK,                                  )
                                                 )
       Defendant.                                )
                                                 )

        MOTION FOR ALTERNATE SERVICE ON DEFENDANT PHILIP ASHLOCK

       NOW COMES the Plaintiff, Malibu Media, LLC, through the undersigned attorneys, who

moves under Federal Rule of Civil Procedure 4(e)(1), and District of Columbia Rules of Civil

Procedure 4(c)(4), for an order permitting alternate service of the October 8, 2019 Summons and

Amended Complaint on Defendant Philip Ashlock as follows:

       1.      This Court should permit alternate service of the summons and Amended

Complaint on Defendant Ashlock, because Plaintiff has tried unsuccessfully to serve him

personally several times, thus making personal service impracticable.

       2.      This Court should permit alternate service of the summons and complaint on

Defendant Ashlock, because the proposed alternate service is reasonably calculated to give him

notice and an opportunity to be heard in this action, thus according with the basic procedural due

process requirements.

       3.      As shown in the attached unsworn declaration of process server Scott Tilles, Mr.

Tilles made multiple attempts to serve Defendant Ashlock at his last known address, 2013 New

Hampshire Avenue, N.W., Apt. 701, Washington D.C. 20009 (the “Last Known Address”). See

Proof of Service by Scott Tilles, attached hereto as Exhibit “A.”

       4.      The unsworn declaration demonstrates that Mr. Tilles attempted to serve Defendant
            Case 1:19-cv-02025-TJK Document 17 Filed 01/28/20 Page 2 of 3




Ashlock five times. Id. This is a secure building and access inside must be granted by a resident.

On three separate occasions, Plaintiff’s process server was able to obtain access inside the building

but there was no response at the door. Id. Plaintiff process server has left his contact information

outside Defendant’s apartment door but Defendant Ashlock has made no contact with Plaintiff’s

process server. Id.

       5.        Plaintiff, via the process server, has tried to serve Defendant Ashlock multiple times

and has concluded that Defendant Ashlock is avoiding service. As a result, personal service is

impracticable.

       6.        The proposed alternate service requested in paragraph B below is reasonably

calculated to notify the Defendant of the action and give him an opportunity to be heard.

       7.        Due to Plaintiff’s diligence in attempting to serve despite Defendant’s possible

avoidance of service, Plaintiff also requests twenty-one days from the date of an Order on this

Motion to serve Defendant Ashlock by alternate service.

       8.        A memorandum of law in support of this motion, and proposed order are filed

contemporaneously herewith.

       THEREFORE, Plaintiff respectfully requests this Court to:

       A. Grant this motion.

       B. Permit Plaintiff twenty-one (21) days to serve Defendant Philip Ashlock by alternate

            service, including sending a summons and copy of the Amended Complaint by

            registered or certified mail, return receipt requested, and delivery restricted to the

            addressee at the Last Known Address.

Dated: January 27, 2020                                 Respectfully submitted,


                                                        MALIBU MEDIA, LLC.
                                                   2
         Case 1:19-cv-02025-TJK Document 17 Filed 01/28/20 Page 3 of 3




                                                    PLAINTIFF
                                                    By: /s/ Jon A. Hoppe
                                                    Jon A. Hoppe, Esquire #438866
                                                    Law Offices of Jon A. Hoppe, Esquire, LLC
                                                    1025 Connecticut Avenue, NW
                                                    Ste. 1000
                                                    Washington, DC. 20036
                                                    Tel: (202) 587-2994
                                                    E-mail: jhoppe@mhhhlawfirm.com




                               CERTIFICATE OF SERVICE


I hereby certify that on January 27, 2020, I electronically filed the foregoing document with the
Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.



                                                           By: /s/ Jon A. Hoppe




                                               3
